DETAILED ACTION
This Office Action is in response to the amendments filed on June 2, 2022.
Acknowledgement
Applicant’s election with traverse of Group I: Claim 1-6 and 8 in the reply filed on June 2, 2022 is acknowledged. Claim 1-8 are currently pending in this application.
The traversal is on the ground(s) that the Restriction Requirement should be no undue burden on the Examiner to consider all claims in the single application. Accordingly, the Restriction Requirement should be overcome and withdrawn.
After further review of the arguments, the examiner found the arguments persuasive and has rejected all of the limitations provided.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/19/2021 and 8/5/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2 and 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US 2020/0319248).
With respect to claim 1, Li discloses (Figs 1-9) all aspects of the present invention including a test apparatus comprising:
at least one test module (100) structured to test a device under test (par. 3 – DUT; device 101 in figure 1); 
a waveform data acquisition module (A/D converter/ADC 240; figure 2) structured to convert an electrical signal (signal @ node 120) relating to the device under test into a digital signal with a predetermined sampling rate (par. 41 - ADC circuit 240 determines a digital value representing the voltage level of power supply node 120 at a particular sampling rate; sampling step 502 in figure 5), and to acquire waveform data (waveform data 300 in figures 3,4) which is a sequence of the digital signal; 
a higher-level controller (par. 39; test controller 236) structured to control the at least one test module and the waveform data acquisition module (240), and to collect the waveform data acquired by the waveform data acquisition module in a form associated with an operation state of the at least one test module
With respect to claim 2, Li discloses (Figs 1-9) wherein the higher-level controller records a time stamp that indicates a start time point t1 (time point t1, t0 in figures 3-4), and/or an end time point for each of a plurality of test items included in a test plan (par 52-55 & 57-58).
With respect to claim 5, Li discloses (Figs 1-9) wherein the test apparatus is structured to be capable of transmitting, to a data server, at least one from among collected data and data obtained based on the collected data (par 30).
With respect to claim 6, Li discloses (Figs 1-9) wherein the higher-level controller collects a data log including a pass/fail data sequence from the test module, and wherein the pass/fail data sequence and the waveform data are stored in a form associated with each other on a time axis (par 30—31).
With respect to claim 7, Li discloses (Figs 1-9) all aspects of the present invention including a test apparatus comprising:
a waveform data acquisition module (A/D converter/ADC 240; figure 2) structured to convert an electrical signal (signal @ node 120) relating to the device under test (par. 3 – DUT; device 101 in figure 1) into a digital signal with a predetermined sampling rate (par. 41 - ADC circuit 240 determines a digital value representing the voltage level of power supply node 120 at a particular sampling rate; sampling step 502 in figure 5), and to acquire waveform data (waveform data 300 in figures 3,4) which is a sequence of the digital signal; 
at least one test module (100) structured to test a device under test (par. 3 – DUT; device 101 in figure 1); 
a higher-level controller (par. 39; test controller 236) structured to control, and to collect data acquired by the waveform data acquisition module (240) and the test module
wherein the higher-level controller acquires the waveform data acquired by the waveform data acquisition module and a pass/fail data sequence acquired by the test module in a form associated with each other on a time axis (par 30—31)
With respect to claim 8, Li discloses (Figs 1-9) wherein the electrical signal is a power supply voltage (abs. -  a voltage level of the power supply node is sampled) or a power supply current of the device under test (par 33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2020/0319248) in view of Regelman (US 6,574,626).
With respect to claim 3, Li discloses (Fig 1-9) most aspects of the present invention. However, Li does not show wherein the waveform data acquisition module comprises: a first bank and a second bank; and a memory controller structured to continuously write the digital data to either the first bank or the second bank, and, when a given bank has become full, to notify the higher- level controller that the bank is full, and to switch a writing target memory unit to the other bank.
On the other hand, Regelman shows (Fig 1-11) wherein the first memory unit comprises: a first bank (col. 11 line 53 - multi-bank memory; 20,31; 316, 318 ; figures 2-3) and a second bank (21,32, 302, 304); and a memory controller (memory mgmt. 310/4,19) structured to continuously write the digital data to either the first bank or the second bank, and, when a given bank has become full, to notify the higher- level controller (2; figures 2-3) that the bank is full, and to switch a writing target memory unit to the other bank. (col. 16 lines 8-10 :- pattern range and subroutine range variables 316,318 are checked to assure that a total allocated space does not exceed the 4 k that is available; col. 10 lines 29-30 :- VEC_FIFO_FULL is used to prevent overrunning the limited number of stages in the pipeline)
Regelman teaches doing so to utilize a method and apparatus of using the cost-effective DRAM for storage of executable software while optimizing tester performance through appropriate management of the SRAM and DRAM memories which allows the tester to be faster than the memory it is testing in order to properly characterize and test the timing characteristics of the IC (column 2 lines 21-27 & 43-48).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the waveform data acquisition module comprises: a first bank and a second bank; and a memory controller structured to continuously write the digital data to either the first bank or the second bank, and, when a given bank has become full, to notify the higher- level controller that the bank is full, and to switch a writing target memory unit to the other bank modifying the teachings of Li to utilize a method and apparatus of using the cost effective DRAM for storage of executable software while optimizing tester performance through appropriate management of the SRAM and DRAM memories which allows the tester to be faster than the memory it is testing in order to properly characterize and test the timing characteristics of the IC.
With respect to claim 4, Regelman shows (Fig 1-11) wherein the higher-level controller (2; figures 1-3) reads data from a bank that has become full from among the first bank and the second bank in response to the notification (col. 9 lines 61-64 :- PROGRAM CONTROL FLAGS 25 that assist with program control and branching on completion of some programmatically specified number of iterations or other numerical condition; col. 5 lines 22-25 :- Test System Controller 2 may function in ways that support the notion that some Test Sites are programmed to perform as single-site Test Stations, while others are bonded together to form multi-site Test Stations).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

<Remainder of page intentionally left blank>


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814